Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 12, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al (US 2011/0213221).

As to claims 1 and 14, Roche discloses a method of assessing at least one of quality, density and stiffness of bone (abstract and par.181-182,as best seen in fig.10-15) comprising the steps of:
Inserting/providing a bottom section (inserting sensor 3 at bottom of probe 150 in the bone as best seen in fig.11, par.179-181, and/or inserting bottom section of probe 4, par.182-184, fig.10-12) of a removable elongate probe (probe 150, fig.10-12 and/or screw probe 4, fig.13-15) into a predrilled aperture in the bone (predrilled aperture B, end of par.179, as best seen in fig.11, and/or predrilled aperture in bone 160 for screw probe 4 to be inserted, par.182, fig.13) to be assessed:
a transfer of energy waves in a vibratory pattern, par.181 and par.181-184, as best seen in fig.14-15);
generating a resonance frequency of the elongate probe in response to the oscillation of the probe and the insertion of the bottom section of the probe into the aperture in the bone (generating energy fields can be standard energy sources such as ultrasound, radiofrequency, and/or electromagnetic fields. The deflection of the energy wave over time, for example, will allow the detection of changes in the desired parameter that is being evaluated, par.180, sensor system can also enables a transfer of energy waves in a vibratory pattern, par.181 and system according to the invention is attached to the patients' bed and, by using external ultrasound wave forms as shown in FIGS. 14 and 15, the bone density can be evaluated, par.185);
monitoring the resonance frequency of the elongate probe (monitoring deflection of wave over time, end of par.180, sensor system can also enables a transfer of energy waves in a vibratory pattern par.181, system according to the invention is attached to the patients' bed and, by using external ultrasound wave forms as shown in FIGS. 14 and 15, the bone density can be evaluated, par.185); and
determining at least one of a quality, density, and stiffness of the bone by analyzing the resonance frequency (deflection of the energy wave over time, for example, will allow the detection of changes in the desired parameter that is being reads on bone mineral content and density, and sensor system can also enables a transfer of energy waves in a vibratory pattern that can mimic load on the bone and lead to improved bone mineral content and density, par.181, and sensors 4 in the screw 4 can send energy across the fracture site to obtain a baseline density reading and monitor the change in density over time to confirm healing, and continued evaluation of bone density, par.182-183, and system according to the invention is attached to the patients' bed and, by using external ultrasound wave forms as shown in FIGS. 14 and 15, the bone density can be evaluated, par.185).

As to claims 2 and 19, Roche discloses the method, wherein the method further comprises the step of removing the probe from the bone once the analysis has been undertaken after the determining step (the Examiner respectfully notes that any sensors/probes must be removed after analysis and/or after performing its respective function, par.180-184).

As to claim 4, Roche discloses the method, wherein the analysis is undertaken by a central processing unit (processing units, such as 608, par.174 and par.201-203, fig.6 and 7, and/or external monitoring sensor system, par.181) and wherein the central processing unit further comprises non-volatile memory (memory in processing units, par.174 and 202).


As to claim 8, Roche discloses the method, wherein the probe is provided with a threaded or spiral external profile (sensor 3 has threaded/screwed profile as best seen in fig.10, sensor 3 can, then, be decoupled with a coupling mechanism 154, for example, by an unscrewing or a derotating process, par.179, and/or the threaded bottom portion of probe 4, as best seen in fig.13).

As to claim 9, Roche discloses the method, wherein a size and profile of the probe is matched to that of a drill bit used to create the aperture (sensor 3 that is part of a trocar 153. The trocar 153 can penetrate the cortex and the sensor 3 can be deployed, par.179, so the aperture made from the trocar/drill will match the size and shape of the sensor, as best seen in fig.11 and 13)(the Examiner respectfully notes that claim 9 does not positively recite the “drill bit” as part of the invention).

As to claims 12 and 15, Roche discloses the method, wherein a transducer is provided that electromechanically excites the top section of the probe (the exciter transducer, such as ultrasound probe, par.150 energy fields can be standard energy sources such as ultrasound, radiofrequency, and/or electromagnetic fields, par.180 and par.181-185, as best seen in fig.14-15).

transfer of energy waves in a vibratory pattern, par.181 and par.181-184, as best seen in fig.14-15).

As to claim 17, Roche discloses the method, wherein the exciting the top section of the probe is an electromechanical excitation (the exciter transducer, such as ultrasound probe, par.150 energy fields can be standard energy sources such as ultrasound, radiofrequency, and/or electromagnetic fields, par.180 and par.181-185, as best seen in fig.14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US 2011/0213221), in view of Meredith et al (US 2002/0177790).


As amplification and/or filtering a signal/frequency is a very well-known method, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to amplify the frequency taught by Roche’s invention before, during and/or after being analyzed, as taught by Meredith’s invention, in order to obtain a better/conditioned and more accurate frequency/signal to be analyzed.  

As to claims 5 and 18, Roche discloses the invention substantially as claimed above, but failed to explicitly teach analyzing the change in amplitude or shift in the resonance frequency of the probe compared to a look-up table and/or calibration data is provided on the non-volatile memory and the information thereupon is accessed by the central processing unit during analysis of the resonance frequency.

However Meredith discloses a system/method in the same field of endeavor for determining the stability of an implant fitted in the human body, where a vibration-producing unit cooperates with the implant and gives a frequency signal (i1) which is a function of its stability and characteristic features, characterized in that it operates with a digital information signal (i2) which represents the stability (abstract, fig.1), wherein the method further comprises a look-up table and/or calibration data is provided on the non-

As these types of predetermined calibration blocks having known stability are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a calibration blocks in the processing units taught by Roche’s invention, as calibration blocks programmed in a memory, as taught by Meredith’s invention (par.25-26), in order to accurately determine the stability of the implant within the implant based on/compared to the predetermined calibration blocks as taught by Meredith’s invention (par.25-26).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US 2011/0213221), in view of Theorin et al (US 2015/0282895).

Roche discloses the invention substantially as claimed above, wherein the winidngs/threads across the length of probe/sensor (unscrewing or detrotating, par.179 

However Theorin discloses a twist drill for assessing bone quality in the same field of endeavor, wherein drill 10 have markings on the tools indicating, for example, how deep the tool is inserted into the bone (par.63).

As these types of depth markings along a drill tool are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include depth markings the probe taught by Roche’s invention, as the marking on drill 10 taught by Theorin’s invention, without changing its respective function, in order to indicate how deep the tool is inserted into the bone, as taught by Theorin’s invention (par.63).

Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Roche et al (US 2011/0213221).
Ad to claim 10, Roche discloses the excitation means are external (see fig. 11-12 and 14), and/or bonded to the bottom section of the sensor (as best seen infig.13).
However it would have been obvious over Roche’s invention to one with ordinary skill in the art before the effective filing date of the invention to bond the excitation means to the top section of the sensor/probe and/or to any section of the probe taught by Roche’s invention, since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US 2011/0213221), in view of Cawley et al (US 2014/0072929).

Roche discloses the invention substantially as claimed above, but failed to disclose excitation means comprises an electromagnetic coil or a piezoelectric device acting directly upon the probe.
However Cawley discloses an analogous system/method for testing a hold of an implant attached to a bone by detecting at least one resonance frequency (abstract, fig1 and 5), wherein the exciter comprises a coil acting directly upon the probe (par.33, least one coil configured to output magnetic pulses to a member attached to the implant and detect responses corresponding to the magnetic pulses from the member par.40, coil 153 acting directly upon probe 151, par.50, coil 553 acting directly upon probe 550, par.64-65, fig.1 and 5).

As these types of coil exciters are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to substitute the exciting means/ultrasound taught by Roche’s invention, by the coil exciter taught by Cawley’s invention, without changing their respective function, in order to excite the probe to oscillate and monitor the resonance frequency of the probe and determine the quality and/or the stability of the implant in the bone, as taught by Cawley’s invention (par.33, par.40, par.50 and par.64-65).

Response to Arguments
Applicant’s arguments with respect to claim objections and 112(b) rejections have been fully considered and are persuasive. The claim objections and 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791